Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 9, 2015 (this
“Amendment”) is entered into among Dycom Industries, Inc., a Florida corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, have
entered into that certain Credit Agreement, dated as of December 3, 2012 (as
amended and restated by that certain First Amendment to Credit Agreement and
First Amendment to Pledge Agreement, dated as of April 24, 2015, and as further
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders party hereto amend
the Credit Agreement as set forth below;


WHEREAS, the Administrative Agent and the Lenders agree to provide such
requested amendments subject to the terms and conditions herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Incorporation of Recitals.  The recitals to this Amendment are
incorporated fully and made a part of this Amendment.


2.           Amendments to Credit Agreement.  The Credit Agreement is amended as
follows:


(a)           The following new definitions are included in Section 1.01 of the
Credit Agreement in the proper alphabetical order as follows:


“Capped Call Transactions” means one or more call options (or substantively
equivalent derivative transaction) referencing the Borrower’s Equity Interests
purchased by the Borrower (or a Restricted Subsidiary) in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion price or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding) (whether settled in shares, cash or a combination thereof) and
limiting the amount deliverable to the Borrower (or a Restricted Subsidiary)
upon exercise thereof based on a cap or upper strike price (howsoever defined).


“Convertible Bond Hedge Transactions” means one or more call options (or
substantively equivalent derivative transaction) referencing the Borrower’s
Equity Interests purchased by the Borrower (or a Restricted Subsidiary)
requiring the counterparty thereto to deliver to the Borrower or such Restricted
Subsidiary shares of common stock of the Borrower, the cash value of such shares
or a combination thereof from time to time upon exercise of such option in
connection with the issuance of Convertible Bond Indebtedness with a strike or
exercise price
 
 
1

--------------------------------------------------------------------------------

 
 
(howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding).
 
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower.


“Discharged” means, with respect to any Indebtedness that has been fully
defeased (pursuant to a contractual or legal defeasance) or discharged in full
pursuant to the irrevocable prepayment or deposit of amounts sufficient to
satisfy such Indebtedness as it becomes due or irrevocably called for redemption
(and regardless of whether such Indebtedness constitutes a liability on the
balance sheet of the obligors thereof).


“Threshold Amount” means, so long as the Senior Subordinated Notes are
outstanding, $25,000,000, and at any time thereafter, $35,000,000.


“Warrant Transactions” means one or more call options, warrants or rights to
purchase (or substantively equivalent derivative transaction) referencing the
Borrower’s common stock, which for the avoidance of doubt may be settled by a
delivery of shares of the Borrower’s common stock or cash, written by the
Borrower or a Restricted Subsidiary substantially contemporaneously with the
purchase by the Borrower or such Restricted Subsidiary of Convertible Bond Hedge
Transactions and having an initial strike or exercise price (howsoever defined)
greater than the strike or exercise price (howsoever defined) of such
Convertible Bond Hedge Transactions.


(b)           The definition of “Equity Interests” in Section 1.01 of the Credit
Agreement is amended by adding the following proviso to the end of such
definition: “provided, however, that Equity Interests shall not include
Convertible Bond Indebtedness, Capped Call Transactions, Convertible Bond Hedge
Transactions and Warrant Transactions.”.


(c)           The definition of “Funded Debt” in Section 1.01 of the Credit
Agreement is amended by restating the final proviso to such definition as
follows: “provided, however, that Funded Debt shall not include (i) Indebtedness
among the Credit Parties and the Restricted Subsidiaries to the extent such
Indebtedness would be eliminated on a consolidated basis and (ii) any
Indebtedness that has been Discharged.”.


(d)           The definition of “Permitted Investments” in Section 1.01 of the
Credit Agreement is amended by deleting the “and” at the end of subsection (k),
(ii), renumbering subsection (l) as subsection (m) and (iii) adding a new
subsection (l) in the proper alphabetical order as follows:


(l)           to the extent constituting Investments, Investments in Convertible
Bond Hedge Transactions, Capped Call Transactions and Warrant Transactions; and


(e)           The definition of “Permitted Liens” in Section 1.01 of the Credit
Agreement is amended by (i) deleting the “and” at the end of subsection (l),
(ii) renumbering subsection (m) as subsection (n) and (iii) adding a new
subsection (m) in the proper alphabetical order as follows:


(m)           Liens on deposits with respect to Indebtedness that has been
Discharged; and
 
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           The definition of “Restricted Payment” in Section 1.01 of the
Credit Agreement is amended in its entirety as follows:


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interest of any Credit Party or any Restricted Subsidiary, now or hereafter
outstanding (including without limitation any payment to any employee of the
Borrower in respect of equity awards to such employee but excluding payments in
cash in lieu of fractional shares), (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interest of any Credit Party or any Restricted
Subsidiary, now or hereafter outstanding (other than payments in cash in lieu of
fractional shares), (d) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Indebtedness other than (i)
any Permitted Refinancing thereof with Subordinated Indebtedness or (ii) in the
case of the Senior Subordinated Notes, any Permitted Refinancing thereof in
accordance with Section 8.01(j) and (e) any payment made in cash to holders of
Convertible Bond Indebtedness (excluding (i) any required payment of interest
with respect to such Convertible Bond Indebtedness, (ii) any payment of cash in
lieu of a fractional share due upon conversion thereof and (iii) any Permitted
Refinancing of such Convertible Bond Indebtedness) in excess of the principal
(or notional) amount thereof, unless and to the extent that such cash payment
arises from the conversion of such Convertible Bond Indebtedness by the holder
thereof and such conversion triggers or corresponds to an exercise or early
unwind or settlement of a corresponding portion of a Convertible Bond Hedge
Transaction and/or Capped Call Transaction relating to such Convertible Bond
Indebtedness substantially concurrently with (or a commercially reasonable
period of time prior to or after) the payment to such holders of Convertible
Bond Indebtedness.
 
(g)           The definition of “Swap Contract” in Section 1.01 of the Credit
Agreement is amended by adding the following sentence to the end of such
definition as follows: “Notwithstanding the foregoing, for the avoidance of
doubt, Capped Call Transactions, Convertible Bond Hedge Transactions and Warrant
Transactions, and any arrangements or agreements related thereto, and any
accelerated share repurchase contract, forward share purchase contract or
similar contract with respect to the purchase by the Borrower of the Equity
Interests of Borrower shall not constitute Swap Contracts.”


(h)Section 1.03(c) of the Credit Agreement is amended as follows:
 
(c)Calculations.  Notwithstanding the above, the parties hereto acknowledge and
agree that:
 
(i) all calculations of the financial covenants in Section 7.07 (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis
with respect to any Disposition (other than Permitted Dispositions), Involuntary
Disposition or Acquisition occurring during the applicable period; and
 
(ii)for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal, valued at par.
 
(i)Section 8.01(i) of the Credit Agreement is amended to read as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
 
(i)Indebtedness of the Credit Parties and Restricted Subsidiaries not otherwise
contemplated in this Section 8.01 in an aggregate amount not to exceed the sum
of (i) $20,000,000 at any time outstanding plus (ii) such additional amount so
long as at the time of incurrence, the Consolidated Leverage Ratio is less than
or equal to 2.75:1.00 on a Pro Forma Basis after giving effect to the incurrence
of such Indebtedness; provided that (x) not more than $50,000,000 of such
Indebtedness may be secured and (y) the aggregate principal amount of all
Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
pursuant to this Section 8.01(i) shall not exceed $30,000,000 at any time
outstanding;


(j)Section 8.01(n) of the Credit Agreement is amended to read as follows:


(n)Indebtedness consisting of Investments permitted by clauses (c), (j), (k),
(l) and (m) the definition of Permitted Investments;


(k)Section 8.01 of the Credit Agreement is amended by (i) deleting the “and” at
the end of subsection (p), (ii) renumbering subsection (q) as subsection (r) and
(iii) adding a new subsection (q) in the proper alphabetical order as follows:
 
(q)unsecured Convertible Bond Indebtedness, as the same may be refinanced
pursuant to any Permitted Refinancing thereof; provided that at the time of
incurrence, the Consolidated Leverage Ratio is less than or equal to 2.75:1.00
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness;
and
 
(l)Section 8.08 of the Credit Agreement is amended by amending and restating
clause (iii) thereof as follows:
 
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i), (j), (k), (o) or (q); provided that with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (j), (k) and (q), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document,
 
(m)Section 8.09 of the Credit Agreement is amended in its entirety as follows:
 
Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends or other
distributions payable solely in the same class of Equity Interests of such
Person; (b) to make dividends or other distributions payable to any Credit Party
(directly or indirectly through Subsidiaries); (c) subject to the subordination
terms thereof, to make regularly scheduled interest payments under the Senior
Subordinated Notes and other Subordinated Indebtedness; (d) the repurchase,
redemption or other acquisition or retirement for value of any Equity Interests
of the Borrower or any Restricted Subsidiary of the Borrower held by any current
or former officer, director or employee of the Borrower or any of its Restricted
Subsidiaries pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement; provided that (i) the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $20,000,000 in any twelve (12)-month period plus
the portion of such amount available but unused from prior twelve (12)-month
periods and (ii) such amount in any calendar year may be increased by an amount
not to exceed (A) the net cash proceeds received by the Borrower from the sale
of Equity Interests (other than Disqualified Stock) of the Borrower to members
of management or directors of the Borrower and its Restricted
 
 
4

--------------------------------------------------------------------------------

 
 
Subsidiaries that occurs after the First Amendment Effective Date (to the extent
such cash proceeds from the sale of such Equity Interests have not otherwise
been applied to the payment of Restricted Payments), plus (B) the net cash
proceeds of key man life insurance policies received by the Borrower and its
Restricted Subsidiaries after the First Amendment Effective Date, less (C) the
amount of any Restricted Payments made pursuant to clauses (ii)(A) and (ii)(B)
of this clause (d); (e) the repurchase of Equity Interests deemed to occur (i)
upon the exercise of stock options, warrants or other convertible securities
(other than, for the avoidance of doubt, convertible securities constituting
Convertible Bond Indebtedness) to the extent such Equity Interests represent a
portion of the exercise price thereof or (ii) upon the transfer of shares of
restricted stock to the Borrower in connection with the payment of withholding
tax by the Borrower or a Restricted Subsidiary following a sale of shares of
restricted stock by the holder thereof; (f) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, (i) to make
dividends, repurchase shares of its Equity Interests and make other Restricted
Payments in an aggregate amount not to exceed $135,000,000 for the period from
the First Amendment Effective Date through the Maturity Date and (ii) if the
Consolidated Leverage Ratio would be less than or equal to 2.75 to 1.0 as of the
last fiscal quarter end on a Pro Forma Basis, after giving effect thereto, to
make unlimited dividends, share repurchases and other Restricted Payments (it
being understood and agreed that Restricted Payments made pursuant to this
clause (ii) shall not be included in the calculation of the amount available for
Restricted Payments pursuant to the foregoing clause (i)); (g) the Borrower may
(i) enter into Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions in connection with the issuance of Convertible Bond
Indebtedness permitted under Section 8.01(q) and satisfy its obligations to pay
premiums upon entering into such transactions and (ii) make any payment in
connection therewith by delivery of shares of the Borrower’s common stock upon
net share settlement thereof (together with cash in lieu of fractional shares)
or set-off, netting and/or payment of an early termination payment or similar
payment thereunder upon any early termination thereof, in each case made in
Borrower’s common stock; (h) the Borrower may issue shares of its common stock,
make cash payments of interest required pursuant to the related indenture, make
cash payments required to be made under the related indenture in an amount
(excluding any required payment of interest with respect to such Convertible
Bond Indebtedness and excluding any payment of cash in lieu of a fractional
share) equal to or less than the principal amount of the Convertible Bond
Indebtedness in respect of which such cash payment is made and/or make cash
payments in lieu of issuing fractional shares, in each case, to satisfy
obligations in respect of Convertible Bond Indebtedness (including, for the
avoidance of doubt, cash payments in lieu of issuing fractional shares pursuant
to the terms of any related Capped Call Transaction, Convertible Bond Hedge
Transaction or Warrant Transaction); (i) the Borrower may make cash payments to
satisfy obligations in respect of Convertible Bond Indebtedness, Capped Call
Transactions, Convertible Bond Hedge Transactions and Warrant Transactions
solely to the extent the Borrower does not have the option of satisfying such
payment obligations through the issuance of the Borrower’s common stock or is
required to satisfy such payment obligations in cash, it being understood and
agreed that any payment made in cash in connection with Convertible Bond
Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions by set-off, netting and/or payment of an early termination
payment or similar payment thereunder upon any early termination thereof, in
each case, after using commercially reasonable efforts to satisfy such
obligation (or the portion thereof remaining after giving effect to any netting
or set-off against termination or
 
 
 
5

--------------------------------------------------------------------------------

 
 
similar payments under an applicable Convertible Bond Hedge Transaction) by
delivery of shares of the Borrower’s common stock shall be deemed to be a
payment obligation required to be satisfied in cash; (j) the Borrower may
receive shares of its own common stock and/or cash on account of settlements
and/or terminations of any Convertible Bond Hedge Transactions, Capped Call
Transactions or Warrant Transactions; and (k) the repurchase, redemption or
other acquisition or retirement for value of any Equity Interests of the
Borrower in connection with any Convertible Bond Indebtedness with proceeds
received (or substantially simultaneously received) from the issuance of such
Convertible Bond Indebtedness, in an aggregate amount not to exceed $80,000,000.


(n)Section 8.11 of the Credit Agreement is amended by amending and restating
clause (b) thereof as follows:


(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Sections 8.01(c), (i), (j), (k), (o) or (q) provided that, (i) with
respect to Indebtedness incurred pursuant to Section 8.01(c), any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith and (ii) with respect to Indebtedness incurred
pursuant to Sections 8.01(i), (j), (k), (o) and (q), any such restriction shall
not apply to this Credit Agreement or any other Credit Document, and


(o)Section 9.01(d) of the Credit Agreement is amended in its entirety as
follows:


(d)Any Credit Party or any of its Restricted Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than as
specified in clause (a) above) in a principal amount outstanding of at least the
Threshold Amount in the aggregate for the Credit Parties and
their Restricted Subsidiaries beyond the period of grace (not to exceed thirty
(30) days), if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness in a principal amount
outstanding of at least the Threshold Amount in the aggregate for the Credit
Parties and their Restricted Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or required to
be prepaid, repurchased or redeemed prior to its stated maturity; provided that
this clause (d) shall not apply to (x) Indebtedness that becomes due as a result
of a voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets, (y) termination events or
similar events pursuant to the terms of any Swap Contract (other than a failure
to make a payment required as a result of such termination or similar event) and
(z) any redemption, settlement, conversion (or satisfaction of a condition
permitting holders of Convertible Bond Indebtedness to convert), required
repurchase (or satisfaction of a condition permitting holders of Convertible
Bond Indebtedness to require the repurchase) or offer to repurchase of
Convertible Bond Indebtedness in accordance with its terms and the satisfaction
by the Borrower or any Restricted Subsidiary of its obligations in connection
therewith (other than, in either case, as a result of a default by the Borrower
or any Restricted Subsidiary thereunder or an event of the type that constitutes
an Event of Default); or
 
(p)Section 9.01(f) of the Credit Agreement is amended in its entirety as
follows:
 
 
6

--------------------------------------------------------------------------------

 
 
(f)One (1) or more judgments or decrees shall be entered against any Credit
Party or any of its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of the
Threshold Amount or more and all such judgments or decrees shall not have been
paid and satisfied, vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or
 
3.           Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent (the “Effective Date”):


(a)           Execution of Amendment.  Receipt of counterparts of this Amendment
executed by a duly authorized officer of each of the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders.
 
(b)           Fees and Expenses.  Receipt by the Administrative Agent and the
Lenders of all fees then owing on the Effective Date and receipt by legal
counsel to the Administrative Agent of all reasonable and documented fees,
expenses and disbursements required to be paid on or before the Effective Date
that have been invoiced a reasonable period of time prior to the Effective Date.


4.           Miscellaneous.


(a)           [Reserved].


(b)           Each Credit Party (i) agrees to all of the terms and conditions of
this Amendment, (ii) agrees that, except as expressly set forth in this
Amendment, this Amendment and all documents executed in connection herewith do
not operate to reduce or discharge its obligations under the Credit Agreement or
the other Credit Documents or any certificates, documents, agreements and
instruments executed in connection therewith, (iii) affirms all of its
obligations under the Credit Documents, (iv) agrees that this Amendment shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Credit Documents and (v) affirms that each of the Liens granted
in or pursuant to the Credit Documents are valid and subsisting.


(c)           Effective as of the Effective Date, all references to the Credit
Agreement in each of the Credit Documents shall mean the Credit Agreement as
amended by this Amendment.


(d)           Each of the Credit Parties hereby represents and warrants to the
Administrative Agent as follows:


(i)           such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)          this Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity); and
 
(iii)         no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Each Credit Party represents and warrants to the Lenders that
after giving effect to this Amendment (i) the representations and warranties of
such Credit Party set forth in Article VI of the Credit Agreement and the other
Loan Documents are (x) with respect to representations and warranties that
contain a materiality qualification, true and correct (after giving effect to
such materiality qualification set forth therein) and (y) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, as of the date hereof with the same
effect as if made on an as of the date hereof, except to the extent such
representation and warranties expressly relate solely to an earlier date in
which case such representations and warranties were (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct (after giving effect to such materiality qualification set forth
therein) and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
in each case, as of such earlier date and (ii) no Default exits.


(f)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment by telecopy, pdf or other similar electronic
transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.


(g)           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.


[Signature pages follow]


 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
             
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Senior Vice President and Chief Financial Officer  


 
GUARANTORS:
ANSCO & ASSOCIATES, LLC
a Delaware limited liability company
 
APEX DIGITAL, LLC
a Delaware limited liability company
 
BLAIR PARK SERVICES, LLC
a Delaware limited liability company
 
BROADBAND EXPRESS, LLC
a Delaware limited liability company
 
BROADBAND INSTALLATION SERVICES, LLC
a Delaware limited liability company
 
C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
 
CABLECOM, LLC
a Delaware limited liability company
 
CABLECOM OF CALIFORNIA, INC.
a Delaware corporation
 
CAVO BROADBAND COMMUNICATIONS, LLC
a Delaware limited liability company

 
 
CCLC, INC.
a Delaware corporation
       
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Treasurer  


 

 
[Signatures continue on next page]

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
CERTUSVIEW LEASING, LLC
a Delaware limited liability company
 
CMI SERVICES, LLC
a Florida limited liability company
 
COMMUNICATIONS CONSTRUCTION GROUP, LLC
a Delaware limited liability company
 
COMMUNICATION SERVICES, LLC
a North Carolina limited liability company
 
DYCOM CAPITAL MANAGEMENT, INC.
a Delaware corporation
 
DYCOM CORPORATE IDENTITY, INC.
a Delaware corporation
 
DYCOM IDENTITY, LLC
a Delaware limited liability company
 
DYCOM INVESTMENTS, INC.
a Delaware corporation
 
ENGINEERING ASSOCIATES, LLC
a Georgia limited liability company
 
ERVIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
 
FIBER TECHNOLOGIES SOLUTIONS, LLC,
a Delaware limited liability company
 
GLOBE COMMUNICATIONS, LLC
a North Carolina limited liability company
 
GOLDEN STATE UTILITY CO.
a Delaware corporation

 

 
IVY H. SMITH COMPANY, LLC
a Delaware limited liability company
       
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Treasurer  

 
 

 
[Signatures continue on next page]

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
KANAAN COMMUNICATIONS, LLC
a Delaware limited liability company
 
LAMBERT’S CABLE SPLICING COMPANY, LLC
a Delaware limited liability company
 
LOCATING, INC.
a Washington corporation
 
NEOCOM SOLUTIONS, LLC
a Georgia limited liability company
 
NICHOLS CONSTRUCTION, LLC
a Delaware limited liability company
 
NIELS FUGAL SONS COMPANY, LLC
a Delaware limited liability company
 
NORTH SKY COMMUNICATIONS, INC.
a Delaware corporation
 
PARKSIDE SITE & UTILITY COMPANY CORPORATION
a Delaware corporation
 
PARKSIDE UTILITY CONSTRUCTION, LLC
a Delaware limited liability company
 
PAULEY CONSTRUCTION INC.
an Arizona corporation
 
POINT TO POINT COMMUNICATIONS, INC.
a Louisiana corporation
 
PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC
a Delaware limited liability company

 

 
PRINCE TELECOM, LLC
a Delaware limited liability company
       
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Treasurer  

 
 

 
[Signatures continue on next page]

 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PROFESSIONAL TELECONCEPTS, LLC
an Illinois limited liability company
 
PROFESSIONAL TELECONCEPTS, LLC
a New York limited liability company
 
RJE TELECOM, LLC
a Delaware limited liability company
 
SAGE TELECOMMUNICATIONS CORP. OF COLORADO, LLC
a Colorado limited liability company
 
SPECTRUM WIRELESS SOLUTIONS, LLC
a Delaware limited liability company
 
STAR CONSTRUCTION, LLC
a Delaware limited liability company
 
STEVENS COMMUNICATIONS, LLC
a Delaware limited liability company
 
TCS COMMUNICATIONS, LLC
a Delaware limited liability company
 
TESINC, LLC
a Delaware limited liability company
 
TJADER & HIGHSTORM UTILITY SERVICES, LLC
a Delaware limited liability company
 
TRAWICK CONSTRUCTION COMPANY, LLC
a Florida limited liability company
 
TRIPLE-D COMMUNICATIONS, LLC
a Delaware limited liability company
 
UNDERGROUND SPECIALTIES, LLC
a Delaware limited liability company

 

 
UTILIQUEST, LLC
a Georgia limited liability company
       
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Treasurer  

 
 

 
[Signatures continue on next page]

 
 
 
 
 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
VCI CONSTRUCTION, LLC
a Delaware limited liability company
 
VCI UTILITY SERVICES HOLDINGS, LLC
a Delaware limited liability company

 

 
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC
a Delaware limited liability company
       
 
By:
/s/ H. Andrew DeFerrari
 
 
Name: H. Andrew DeFerrari  
 
Title: Treasurer  

 
 
 
 

 
[Signatures continue on next page]

 
 
 
 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
MIDTOWN EXPRESS, LLC
a Delaware limited liability company
       
 
By:
/s/ William P. Healy
 
 
Name: William P. Healy  
 
Title: President  

 

 
OSP SERVICES, LLC
a Delaware limited liability company
       
 
By:
/s/ William J. Ptak
 
 
Name: William J. Ptak  
 
Title: President  

 

 
VCI UTILITY SERVICES, INC.
a Delaware corporation
       
 
By:
/s/ Frank G. Madera
 
 
Name: Frank G. Madera  
 
Title: President  

 
 
 
 
 
 
 
 
 
 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE

AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
 
By:
 /s/ Aamir Saleem
 
 
Name:  Aamir Saleem  
 
Title:  Vice President  

 
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
       
 
By:
 /s/ Matthew N. Walt
 
 
Name:  Matthew N. Walt  
 
Title:  Vice President  

 
 
 
 
 
 
 
 
 
 

 


 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
 
By:
 /s/ Kay Reedy
 
 
Name:  Kay Reedy  
 
Title:  Managing Director  



 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY
       
 
By:
 /s/ C. William Buchholz
 
 
Name:  C. William Buchholz  
 
Title:  Senior Vice President  



 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
       
 
By:
 /s/ Britton Cole
 
 
Name:  Britton Cole  
 
Title:  Senior Vice President  



 
 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK
       
 
By:
 /s/ Chris Hursey
 
 
Name:  Chris Hursey  
 
Title:  Director  



 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BANK
       
 
By:
 /s/ Jason Upham
 
 
Name:  Jason Upham  
 
Title:  Assistant Vice President  



 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK
       
 
By:
 /s/ David C. Jackson
 
 
Name:  David C. Jackson  
 
Title:  Senior Vice President  



 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK
       
 
By:
 /s/ Peter R. Luwin
 
 
Name:  Peter R. Luwin  
 
Title:  Senior Vice President  



 
 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK
       
 
By:
 /s/ Alfred J. Bacchi
 
 
Name:  Alfred J. Bacchi  
 
Title:  Senior Vice President  



 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA
       
 
By:
 /s/ Goldman Sachs Bank USA
 
 
Name:  Goldman Sachs Bank USA  
 
Title:  Authorized Signatory  



 
 
 
 
 
 

 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT
 
 

--------------------------------------------------------------------------------

 


 
FLORIDA COMMUNITY BANK
       
 
By:
 /s/ Jonathan Simoens
 
 
Name:  Jonathan Simoens  
 
Title:  Senior Vice President  



 
 
 
 
 


 
DYCOM INDUSTRIES, INC.
SECOND AMENDMENT


--------------------------------------------------------------------------------